Vinje, C. J.
The errors relied upon by the defendants are (1) that the court erred in changing the answer to question No. 3 of the special verdict; (2) that the court erred in making the findings of fact set out in the statement; and *506(3) that it erred in refusing to submit questions No. 4 and 5 of the special verdict proposed on behalf of the defendant. The proposed questions were:
“No. 4. Did Ole S. Severson on October 6, 1920, ratify and adopt Exhibit 1 as signed by Roy Severson and in its present form as permanent security for the paymerlt of the $4,000 note ?”
“No. 5. If you answer No. 4 ‘Yes/ then answer this question: Was Exhibit No. 1 on October 6, 1920, retained by the plaintiff in good faith and with the honest intention to keep it as permanent security for the payment of the $4,000 note?”
The only testimony bearing on the issues raised by question No. 3 submitted in the special verdict and the proposed questions No. 4 and 5 was that of Mr. James Kelly, and that testimony was as follows:
“My name is James Kelly. I live at Ridgeway, Wisconsin. I am postmaster of Ridgeway and I am deputy village clerk. On the 4th day of October, 1920, I was the village clerk, and as such village clerk I was accustomed to file the papers that were ordinarily filed with village clerks for the village of Ridgeway. That is my signature on the front of Exhibit 1, showing that the instrument was filed in my office on October 4, 1920. I made an entry of it in this book of records. Q. Will you open that book and show me where that— Mr. Gilbert: We admit that, if the court please. Q. All right. Mr. Kelly, I notice on the front of Exhibit 1 that there are two lines drawn through the words ‘five hundred.’ I will ask you if you know anything about how that change happened to' get upon that instrument? A. Yes, sir; shortly after this was filed — two or three days, I wouldn’t be sure how many — Mr. Pauli came and asked me to come into the bank and bring this bill of sale from the Ridgeway Buick Company. I brought it into the bank. I got the bill of sale out of the safe where I keep our public records. No one else has access to that safe but myself. I took this bill of sale from the safe on that day and took it into the office of the bank, back room. Mr. Severson and Mr. Pauli were there. It was the old gentleman, I guess— *507Ole Severson. When I came in Mr. Pauli said !he was going to malee a new bill of sale and I still had the paper in my hand and Mr. Ole Severson said, ‘Why not change this same one and scratch the five hundred out.’ Ole Severson said that. Mr. Pauli said ‘All right,’ and I handed him the instrument and he scratched it out in my ..presence and in the presence of Ole Severson and the instrument was handed back to me. I took it back and put it in the safe, where it has been ever since except when I brought it here today; it has been there ever since.”
We think the testimony amply sufficient to sustain the court in changing the answer to question No. 3 as returned by the jury from ‘No’ to ‘Yes.’ It is also amply sufficient to sustain the court’s action in not submitting questions No. 4 and 5 as submitted by the defendant. Where there is no dispute in the testimony it is not necessary to submit questions to the jury. This is a case where the uncontradicted testimony supports the findings made by the trial court, and the judgment must be affirmed.
By the Court. — Judgment affirmed.